HARDY, Judge.
On a previous appeal to this court judgment in favor of plaintiff was affirmed, reserving the right of plaintiff to claim reimbursement of the sum of $220.00, representing doctors’ fees, La.App., 153 So.2d 216.
Under the provision of this reservation plaintiff attempted to establish his claim to medical charges before the district court, but his request was denied, whereupon his motion for appeal to this court was granted.
The record before us- does not contain a signed judgment and it follows that the appeal is premature and must be dismissed, ex proprio motu; Doucet, et al. v. Landry et al. (3rd Circuit, 1962), 137 So.2d 431.
Though it is not necessary to disposition of this appeal, we think it pertinent to note that the district judge assigned written reasons for his dismissal of plaintiff’s claim. The minutes show that this opinion was filed October 23, 1963. The record contains an instrument of the same date evidencing the complete release and satisfaction of plaintiff’s judgment against this defendant, which instrument, according to the minutes, was filed by plaintiff on October 25, 1963. In view of the execution and filing of this document, it is questionable if plaintiff could, maintain an appeal involving any further claims against this defendant, even if the record contained a properly signed judgment.
The appeal is dismissed at plaintiff’s cost.